DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17-22, and 24-25 are currently pending. Claims 1-14, 21-22, and 24-25 are allowed. Claims 15 and 17 are objected to. Claims 18-20 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7-8 of the remarks, filed July 12, 2021, with respect to the 35 U.S.C. 103 rejection of Claim 15 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claim 15 has been withdrawn. 
As noted by Applicant’s arguments, Claim 15 now incorporates the allowable subject matter indicated in previously presented Claim 16. Therefore the 35 U.S.C. 103 rejection of Claim 15 has been withdrawn. 
Claim Objections
Claims 15 and 17-20 are objected to because of the following informalities:  
Regarding Claim 15, Lines 19-20 recite “sealingly engage with one another without mechanical securement via the seal.” As currently claimed, this portion may be misinterpreted such that the “mechanical securement” is provided “via the seal”, due to the wording of “mechanical securement via the seal”. Applicant is suggested to amend to recite “sealingly engage with one another via the seal without mechanical securement.” This would further clarify the “via the seal” is with respect to the “engage” and not the “mechanical securement”.   
Claims 17-20 are subsequently objected due to their dependency upon Claim 15. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 18 and 19, the claims require “wherein the seal comprises a fabric/bellows” respectively. However, Claim 15 requires the seal “disposed… between the first bracket and a second bracket of the support frame, wherein the seal is configured to block the flow of the air from passing through a gap between the first horizontally-extending flange of the first bracket and a second horizontally-extending flange of the second bracket, and the first bracket and the second bracket are configured to sealingly engage with one another without mechanical securement via the seal.” This places the “seal” to be in very specific spot between the first and second brackets, such as exemplified by seal (142) in Figure 6 of the disclosure. The embodiments wherein the seal is a fabric or bellows are exemplified by seal (272) in Figure 15 and seal (340) in Figure 20. As can be seen from the figures, the seals (272, 340) are not placed between the brackets in the way specified by the claim language of Claim 15. Therefore, Claims 18 and 19 are rejected for lacking sufficient written description to show possession of the embodiments where seal is a fabric/bellows and placed between the brackets as specified in 
Claim 20 is subsequently rejected for its dependency upon Claim 19. 
Allowable Subject Matter
Claims 1-14, 21-22, and 24-25 are allowed.
Claims 15 and 17 contain allowable subject matter but are objected.
Claims 1-14, 21-22, and 24-25 remain allowable for the same reasons previously set forth in the Non-Final Rejection filed April 29, 2021.
Claim 15 sufficiently contains the previously objected subject matter of Claim 16. Therefore Claim 15, assuming resolution of the objection noted above, would be allowable for the same reasons previously set forth in the Non-Final Rejection filed April 29, 2021. 
Claim 17 subsequently depends upon Claim 15.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        

/Christopher Verdier/Primary Examiner, Art Unit 3745